Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, lines 4-6 recites “pair identification information corresponding to a pair of the service and the first information processing terminal obtained” which should be changed to --pair identification information, corresponding to a pair of the service and the first information processing terminal, obtained--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation of “a processor configured to execute” and then subsequently recites the limitations of “recording” and “restricting”, however it’s unclear as to whether the processor directly is configured to execute these limitations or if there are instructions and/or another method being executed by the processor to execute the limitations of “recording” and “restricting”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Mhaske” (US 11036841).

Regarding Claim 1:
An information processing method (Abstract) executed by an information processing apparatus including a memory and a processor (Fig. 2), the method comprising: 
recording a first user in association with a first information processing terminal used by the first user (Fig. 3, step 302; Col. 7, lines 7-10, “Comparing received fingerprint data to authorized fingerprint data may indicate a presence of at least one fingerprint of at least one user that is authorized to access applications”; i.e., record a fingerprint of a user (who eventually will be an unauthorized, or “first”, user) at the computing device); and 
restricting use of a service using the first information processing terminal by the first user and a second user (Fig. 4, element 402; Col. 7, lines 47-51, “Examples of security actions may include at least one of stopping access to an application … and/or displaying a message on the touchscreen indicating that the application is locked”; i.e., the application becomes locked upon an unauthorized user attempting to access, wherein the lock affects both an unauthorized (first) user and an authorized (second) user), in response to detecting an illegal operation performed by the first user (Fig. 3, step 306; i.e., responsive to the unauthorized user attempting to access a protected application, perform a security action).

Regarding Claim 2:
The information processing method as claimed in claim 1, wherein the restricting registers predetermined information by using first pair identification information corresponding to a pair of the service and the first information processing terminal obtained from the first information processing terminal, in response to detecting the illegal operation performed by the first user (Fig. 4 details a dialog box that provides a pair of information corresponding to an application that was locked and how to proceed to unlock the application on the device (see Col. 7, lines 58-60), responsive to an illegal activity being detected).


Regarding Claim 4:
The information processing method as claimed in claim 1, further comprising: 
canceling the restriction of the use of the service using the first information processing terminal (Col. 7, lines 61-67, “… a computing device may reverse a security action in response to receiving an unlock command indicating an authorized user. Unlock commands may be in the form of … providing an authorized facial scan…”), in response to receiving a request for using the service from the first information processing terminal used by the second user (Fig. 4, step 402 details a warning box indicating how to access a locked application. The examiner construes that a user pressing the “continue” box in order to begin an unlocking process is the “request for using the service”; Col. 7, lines 58-60, “… user warning 402 may display options as to how to proceed and/or enable receiving input as to how to proceed”), and in a case where identity verification of the second user is successful Col. 7, lines 61-67, “… a computing device may reverse a security action in response to receiving an unlock command…”; i.e., reverse the lock on the application upon successfully authenticating an authorized (second) user).

Regarding Claim 5:
The information processing method as claimed in claim 4, wherein the canceling performs the identity verification of the second user, based on at least one of a facial image of the second user photographed on the first information processing terminal (Col. 7, lines 61-67, “… a computing device may reverse a security action in response to receiving an unlock command indicating an authorized user. Unlock commands may be in the form of … providing an authorized facial scan…”), information on a bank account of the second user, and information on a credit card of the second user.

Regarding Claims 12 and 13:
Apparatus claim 12 and non-transitory computer-readable recording medium claim 13 each correspond to method claim 1 above, and contain no further limitations. Thus claims 12 and 13 are each rejected by applying the same rationale used to reject claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mhaske” (US 11036841) in view of “Rokusek” (US 2014/0189801).

Regarding Claim 6:
Mhaske teaches:
The information processing method as claimed in claim 4, …
Mhaske does not disclose:
… wherein in a case where the first user has a predetermined relationship with the second user, the canceling of the restriction of the use of the service using the first information processing terminal is not performed, and 
in a case where the first user does not have a predetermined relationship with the second user, the canceling of the restriction of the use of the service using the first information processing terminal is performed. 
Rokusek teaches:
… wherein in a case where the first user has a predetermined relationship with the second user (¶0017, “A parent, for instance, may want their child to only have access to the telephone and navigation features of a smartphone while the device is coupled to a vehicular docking station…”; i.e., the predetermined relationship corresponds to a child/parent restriction in place within a vehicle), the canceling of the restriction of the use of the service using the first information processing terminal is not performed (¶0017, “Accordingly, embodiments of the invention can define certain applications that remain in a locked state or are otherwise precluded from use by the user when a predetermined peripheral device is connected”), and 
in a case where the first user does not have a predetermined relationship with the second user, the canceling of the restriction of the use of the service using the first information processing terminal is performed (¶0017, “However, when the electronic device is not coupled to a particular peripheral accessory and unlocked, all applications are available for use as normal”; i.e., upon the user existing the vehicle, the child/parent restriction no longer exists as the device can be used as normal). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Mhaske’s system to prevent unauthorized use of an application by enhancing Mhaske’s system to impose child/parent restrictions on applications on a mobile device, as taught by Rokusek, in order to ensure safe usage of the applications.
	The motivation is to prevent applications on a mobile device from being usable during restricted events, such as a driving, by enforcing a child/parent restriction on the mobile device itself. This ensures that a parent can maintain some additional control when a child may access certain applications of their mobile device even when the parent may not be within the vicinity of the child.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mhaske” (US 11036841) in view of “Rokusek” (US 2014/0189801) in further view of “Sheng” (US 9344436).

Regarding Claim 7:
Mhaske in view of Rokusek teaches:
The information processing method as claimed in claim 6, …
Mhaske in view of Rokusek does not disclose:
… wherein the canceling determines presence or absence of a predetermined relationship based on at least one of a trading history of the first user and the second user in an interpersonal trading service; a relationship between the first user and the second user in an SNS (Social Networking Service); an interpersonal remittance history between the first user and the second user in a settlement service; and a positional relationship between the first user and the second user.
Sheng teaches:
… wherein the canceling determines presence or absence of a predetermined relationship based on at least one of a trading history of the first user and the second user in an interpersonal trading service; a relationship between the first user and the second user in an SNS (Social Networking Service); an interpersonal remittance history between the first user and the second user in a settlement service; and a positional relationship between the first user and the second user (Col. 6, lines 1-25, “… ii) whether the user is allowed to operate other functionality of the set-top box/television … Continuing the above example, the user profiles of the parent and/or child can be configured such that the reader 104 does not allow a channel to be changed when: (a) the child's wearable device 102b is within a predetermined distance from the reader 104 and the child's wearable device 102b is in front of the television, and (b) the parent's wearable device 102a is outside of a predetermined distance from the reader 104 (or is not within operable range of the reader 104, thereby not being detected)…”).	
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Mhaske in view of Rokusek’s system to prevent unauthorized use of an application by enhancing Mhaske in view of Rokusek’s system to detect a positional relationship between a parent and child, as taught by Sheng,in order to impose more granular control over what applications the child has access to.	
The motivation is to implement positional requirements between a parent and a child in order for the child to access certain applications, thereby adding additional control options for the parent to employ.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mhaske” (US 11036841) in view of “Dunraven” (WO 2015/159048).

Regarding Claim 10:
Mhaske teaches:
The information processing method as claimed in claim 1, …
Mhaske does not disclose:
… wherein the illegal operation includes no payment of a price, and the method further comprising: 
determining an upper limit of deferred payment for the first user, based on a value of the first information processing terminal used by the first user.
Dunraven teaches:
… wherein the illegal operation includes no payment of a price (Page 2, lines 5-10, “… and can limit the functions of the device in situations where a customer is unable to make a full payment…”), and the method further comprising: 
determining an upper limit of deferred payment for the first user, based on a value of the first information processing terminal used by the first user (Page 8, lines 19, “Making no payment but providing a promise to pay date”; Page 10, lines 14-18, “… and force the costumer to interact with the central server 4 to … make a partial payment and a promise to pay the rest by a certain date or make a promise to make the full amount at a later point in time”; i.e., determine a promise to pay date (“an upper limit of deferred payment”) based on the remaining amount owned (“a value of the first information processing terminal”).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Mhaske’s system to prevent unauthorized use of an application by enhancing Mhaske’s system to allow for a deferred payment scheme to access restricted applications, as taught by Dunraven, in order to provide an added convenience to a user to access the restricted applications. 
The motivation is to provide enhanced payment schemes to a system that restricts usage to certain applications which allows an added conveniences to a user of the system while allowing for payment of the applications to continue.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mhaske” (US 11036841) in view of “Dunraven” (WO 2015/159048) in further view of “Cotton” (US 2016/0110804).

Regarding Claim 11:
Mhaske in view of Dunraven teaches:
The information processing method as claimed in claim 10, …
Mhaske in view of Dunraven does not disclose:
… wherein the determining estimates the value of the first information processing terminal, based on a trading history in an interpersonal trading service.
Cotton teaches:
… wherein the determining estimates the value of the first information processing terminal, based on a trading history in an interpersonal trading service (Fig. 16, element 1616; ¶0064, “… selecting hyperlink 1616 opens a trade-in history screen 2902 (FIG. 29). Using screen 2902, the user may view a history of trade-in values … Selecting one or more checkboxes may limit the column-displayed trade-in information, which may include … an auction price …”). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Mhaske in view of Dunraven’s system to prevent unauthorized use of an application by enhancing Mhaske in view of Dunraven’s system to dictate the value of a device by utilizing auction prices associated with a trade-in history, as taught by Cotton, in order to guarantee a fair market value of the device.
	The motivation is to provide a user, upon determining that the user wishes to defer payment of a device, with a fair-market value of the device thus establishing a better relationship with the user which may assist in guaranteeing payment for the device.

Allowable Subject Matter
Claims 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3, 8, and 9 recite subject matter that is not described or suggested when the prior art of record is considered individually or in combination, and thus these claims are deemed allowable over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491